Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 29, 2022

                                      No. 04-22-00348-CV

                                  Isabel Carolina VAZQUEZ,
                                           Appellant

                                                v.

                                  SACATAR PROPERTIES,
                                        Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. 2022-CV-0071
                         Honorable Kirsten Legore, Judge Presiding


                                         ORDER
        Appellant attempts to appeal the trial court’s judgment awarding possession of real
property to appellee Sacatar Properties in a forcible detainer action. The trial court signed the
judgment on May 4, 2022. The notice of appeal was due June 3, 2022. See TEX. R. APP. P. 26.1.
Although the appellant filed a notice of appeal within the fifteen-day grace period allowed by
rule 26.3, she did not file a motion for extension of time. See id. 26.3.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by rule 26.1 but within the fifteen-day
grace period provided by rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        We therefore ORDER the appellant to file, on or before July 14, 2022, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
the appellant fails to respond within the time provided, the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c).



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court